DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of diabetes mellitus; angioblasts; islet cells; and silk in the reply filed on 01/25/2021 is acknowledged. It is noted that based on the Examiner’s search of the prior art, additional species of Group II, i.e., early lineage stage mesenchymal cells, were considered. 
Claim Objections
Claim 9, 14, and 25 are objected to because of the following informalities: 
The quotation marks should be removed from the recitation of “stemness” in claim 9
 
Claim 14 should be amended to recite “said epithelial stem cells” instead of “said epithelial cells”

In claim 26, the parentheses around “(other than a hydrogel)” should be removed

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the colors (such as blue and red) as described in the specification. (See, e.g., page 8, FIGS. 3A-3D).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for early lineage stage mesenchymal cells (ELSMCs) and biliary tree stem cells (BTSCs), does not reasonably provide enablement for a mixed population of cells comprising virtually any cell type combined with any early lineage stage cell that is capable of expressing membrane-associated and/or secreted matrix metalloproteinases (MMPs). The specification does not enable any person skilled in the art to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Here, the instant claims are broadly drawn to a method of treating a subject with a disease or disorder of the pancreas, the method comprising contacting the subject's pancreas with a patch graft comprising: (a) a mixed population having two or more cell types, at least one of which is at an early lineage stage that is capable of expressing membrane-associated and/or secreted
matrix metalloproteinases (MMPs), said mixed population supported in a medium in a hydrogel having viscoelasticity sufficient to allow for migration of said mixed population towards and into a target tissue; and (b) a backing comprising a biocompatible, biodegradable material having a viscoelasticity sufficient to inhibit a migration of said mixed population in a direction away from e.g., Ph.D. level scientists.
The level of predictability in the art is low. For example, Ding et al (Diabetes, 58:1797-1806 (2009)) teaches specific MMPs, i.e., MMP-2 and MMP-9, secreted by mesenchymal stem cells (MSCs) are responsible for preventing rejection of fully allogenic islet grafts. (Abstract). However, Nagase teaches there are 23 MMPs in humans with diverse functions and diverse or unknown substrates. (Page 562, § 1. Introduction; Table 1). For example, Ding teaches MMP-2 prevents allograft rejection (abstract), while Nagase teaches MMP-2 causes neuronal apoptosis leading to neurodegeneration (Table 1). Likewise Ding teaches MMP-9 prevents allograft rejection (abstract), while Nagase teaches MMP-9 is pro-inflammatory (Table 1). As such, the prior art offers no predictability that all MMPs or combinations of MMPs will function in a manner similar to MMP-2 and MMP-9 to facilitate the treatment of a disease or disorder of the pancreas. 
The instant specification exemplifies and reduces to practice a single working example utilizing early lineage stage mesenchymal cells (ELSMCs) and biliary tree stem cells (BTSCs) grafted onto a porcine pancreas. See Example 1. It is noted Example 3 (Treatment of Pancreatic Disease) disclosed by the instant specification is entirely prophetic and it also limited to ELSMCs and BTSCs. 
The instant specification offers no working examples or direction to treat virtually any disease or disorder of the pancreas utilizing virtually any cell type (e.g., neurons, hair follicle cells, ganglion cells, liver cells, white blood cells, red blood cells, oocytes, etc.) combined with de minis amount of the vast genus of diverse MMPs discussed above. 
In view of the foregoing a vast quantity of experimentation would be needed to use the invention based on the content of the disclosure. Taken together, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the method as claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites the limitation “said backing or barrier.” There is insufficient antecedent basis for this limitation in the claim because the claim only recites “a backing.” Instant claim 1 recites “restoring some pancreatic function.” The term “some” is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it would be unclear if a 10%, 15%, or 80% restoration of pancreatic function would 
Instant claim 13 recites “[t]he method of claim 10 in which said epithelial cells comprise epithelial stem cells.” (Emphasis added). However, instant claim 15 recites “[t]he method of claim 13 in which said epithelial cells comprise committed and/or mature epithelial cells.” (Emphasis added). Instant claim 15 is indefinite because it requires committed and/or mature epithelial cells, but depends from a claim that requires epithelial stem cells. It is unclear, e.g., if instant claim 15 requires committed/mature epithelial cells instead of epithelial stem cells, or committed/mature epithelial cells and epithelial stem cells.
Instant claim 25 recites “any biomaterial (other than a hydrogel).” The claim is indefinite because it is unclear if the biomaterial is intended as an addition to the hydrogel already required by instant claim 1, or is intended as a substitution for the hydrogel of instant claim 1. Moreover, the phrase “(e.g., viscoelasticity)” further renders instant claim 25 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Instant claim 25 also recites “[t]he method of claim 1 in which any biomaterial (other than a hydrogel) can be utilized in the patch graft.” (Emphasis added). It is unclear if the recitation of “can” constitutes optional language; i.e., it is unclear if instant claim 25 actually requires any modification to the claimed patch graft. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5-6, 8-12, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (Diabetes, 58:1797-1806 (2009)) in view of Mooney et al (US 2008/0044900, IDS-US).
Ding teaches a method of treating diabetes (i.e., a disease of the pancreas) comprising allogeneic islet transplantation. (Abstract; page 1797, second column; page 1805, first column). It is noted the allograft would comprise islet cells. Ding further teaches the allografts are transplanted in conjunction with mesenchymal stem cells (MSCs). (Abstract; FIG. 7). Ding teaches MSCs prevent the rejection of the allografts by the immunosuppressive activity of matrix metalloproteinase-2 and -9. (Abstract; page 180, MMP-2 and MMP-9 are critical in MSC-mediated suppression in vivo). More particularly, Ding teaches that MMPs secreted by MSCs, in particular MMP-2 and MMP-9, play an important role in the suppressive activity of MSCs by reducing surface expression of CD25 on responding T-cells. (Abstract). 
 Ding does not explicitly teach the use of a patch graft as recited by the instant claims. However, Mooney teaches a cell transplantation device that contains a mixture of cells (e.g., MSCs, pancreatic islet cells, pancreatic stem cells, etc.) useful to treat, e.g., diabetes. (Abstract; ¶¶ 0044 and 0096). Mooney teaches egress (migration) can be regulated spatially and temporally. (¶ 0006). Mooney teaches the device includes a scaffold composition which incorporates or is coated with a bioactive composition. (¶ 0006). Mooney also teaches the device regulates the egress of resident cells through the physical or chemical characteristics of the scaffold. (¶ 0006). Mooney further teaches the scaffold can be differentially permeable, allowing cell egress only in certain physical areas of the scaffold. (¶ 0006). Mooney also teaches the permeability of the scaffold composition is regulated by selecting or engineering a material for viscoelasticity. (¶ prima facie obvious a material that would allow for migration toward a target tissue and away from a backing or barrier as recited by instant claim 1. 
Mooney teaches the scaffold is biocompatible and biodegradable (¶ 0013). Mooney further teaches cells incubated in the scaffold are educated and induced to migrate out of the scaffold to directly affect a target tissue (¶¶ 0047-0048). Mooney teaches the cells are supported in a hydrogel medium that contains factors required to maintain the multipotent nature (i.e., “stemness”) of stem cells. (¶¶ 0068-0069). Mooney also teaches suitable hydrogels were well known in the art and include hydrogels with hyaluronic acid (hyaluronan). (¶¶ 0052, 0066, and 0082). 
Mooney teaches cells are seeded ex vivo into the scaffold with autologous or allogeneic cells. (¶ 0092). Mooney also teaches the cell can be genetically modified. (¶ 0042). Mooney teaches porous scaffolds (backing) as well as non-porous scaffolds comprising, e.g., silk (¶¶ 0013 and 0049). 
One of ordinary skill in the art would have been motivated to combine the teachings of Ding and Mooney in order to advantageously deliver pancreatic islet cells, pancreatic stem cells, and MSCs to a pancreas of a patient with diabetes in order to treat the disease and prevent graft rejection via the MMPs secreted by the MSCs with a reasonable expectation of success.  
Regarding instant claim 3, nothing in Ding or Mooney suggests the MSCs differentiate to a later lineage stage that is no longer capable of secreting MMPs. To the contrary, the crux of Ding is the secretion of MMPs by MSCs to prevent allograft rejection (abstract) and Mooney teaches the cell transplantation devices can be configured to maintain the “stemness” of a population of cells (¶ 0068). As such, absent evidence to the contrary, the MSCs taught by Ding and Mooney would remain as MSCs that secrete MMPs.

Regarding instant claim 24, Mooney teaches the scaffold (backing) includes materials that have sufficient resilience to withstand mechanical forces, able to be tethered to a target organ or tissue and has sufficient flexibility to be tethered to locations with curvature. (¶¶ 0049, 0063 and 0154).
Instant claim 25 recites, “[t]he method of claim 1 in which any biomaterial (other than a hydrogel) can be utilized in the patch graft so long as the biomaterial is capable of sustaining and maintaining the cell populations and has rheological properties (e.g., viscoelasticity) sufficient to allow for migration of said cell population within or away from the patch graft.” (Emphasis added). 
As discussed above, it is noted instant claim 25 appears to be limited to only optional language; i.e., any other biomaterial can be used in the patch graft. Regardless, as discussed above, Mooney teaches various embodiments capable of sustaining and maintaining cell populations as well as having rheological properties (e.g., viscoelasticity) sufficient to allow for  pluronic polyols, silk, metals, etc. (¶¶ 0013, 0015, and 0049).  As such, one of ordinary skill in the art would be free to use various biomaterials in the device taught by Mooney while maintaining cell viability and migration with a reasonable expectation of success.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Mooney as applied to claims 1-3, 5-6, 8-12, and 18-25 above, and further in view of Guilak (US 2007/0041952).
As discussed above, claims 1-3, 5-6, 8-12, and 18-25 were rendered obvious by the teachings of Ding and Mooney. As further discussed above, Mooney teaches suitable hydrogels were well known in the art and include hydrogels with hyaluronic acid (hyaluronan). (¶¶ 0052, 0066, and 0082). The references do not explicitly teaches a porous mesh infused with a hydrogel. 
However, it would have been obvious at the time of filing to utilize a porous mesh infused with a hydrogel in the method taught by Ding and Mooney because Guilak teaches a similar device that can be implanted, e.g., into a  pancreas and can facilitate cell migration into tissue. (Abstract; ¶¶ 0149-0150). Guilak further teaches the device comprises a scaffold comprising systems of fibers, i.e. a mesh, infused with a cell-seeded hydrogel comprised, e.g., of hyaluronic acid (hyaluronan). (Abstract; ¶¶ 0138-0139). 
One of ordinary skill in the art would have been motivated to modify Ding and Mooney in view of Guilak because Guilak further teaches the device can advantageously provide a characteristic that functions to restore a tissue upon implantation, including, but not limited to, 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Mooney as applied to claims 1-3, 5-6, 8-12, and 18-25 above, and further in view of Wang et al  (Stem Cell,  31(9):1966-1979 (2013)).
As discussed above, claims 1-3, 5-6, 8-12, and 18-25 were rendered obvious by the teachings of Ding and Mooney. As further discussed above, Ding teaches allografts comprising islet cells and MSCs (abstract), and Mooney teaches cell transplantation device that contain mixture of cells such as MSCs, pancreatic islet cells, and pancreatic stem cells (¶ 0044).
The references do not explicitly teach the cell population comprises epithelial stem cells such as biliary tree stem cells (BTSCs). However, it would have been obvious at the time of filing to add BTSCs to the cell population taught by Ding and Mooney because Wang teaches BTSCs have an indefinite expansion potential in culture and can mature to hepatocytes, cholangiocytes or islets depending on the microenvironment in vitro or in vivo. (Page 2, Introduction, ¶ 4). Wang further teaches the biliary tree is also a reservoir of stem cells for the pancreas. (Page 2, Introduction, ¶ 5). 
One of ordinary skill in the art would have been motivated to add BTSCs to the cell population taught by Ding and Mooney in order to advantageously include additional cells capable of differentiating into islets because Wang also teaches “[i]slet transplantation is viewed as an ideal treatment for such patients, but it is constrained by the limited yields of quality donor pancreata that can be utilized to isolate islets.” (Page 2, Introduction, ¶ 1). 
prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/006,464 in view of Ding.
The conflicting claims are drawn to an overlapping patch graft for sustaining and maintaining a mixed population of cells; i.e., practice of the claimed method requires the patch graft of the conflicting claims. Moreover, as discussed in detail above, Ding teaches early lineage stage cells, e.g., MSCs, that secrete MMPs prevent rejection of allogenic islet grafts, which are useful for the treatment of diabetes. As such, it would have been prima facie obvious to utilize the patch graft of the conflicting claims for the treatment of diabetes in order to advantageously prevent graft rejection with a reasonable expectation of success.  This is a provisional nonstatutory double patenting rejection.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9-12, 14-29, 32-33, and 35-36 of copending Application No. 16/006,460 in view of Ding.
The conflicting claims are drawn to a method of engrafting cells into a target tissue comprising contacting the target tissue with a patch graft that overlaps with the claimed patch graft with respect to both structure and cell types. The conflicting further recite the target tissue 
The conflicting claims do not explicitly recite treating a treating a subject with a disease or disorder of the pancreas. However, as discussed in detail above, Ding teaches early lineage stage cells, e.g., MSCs, that secrete MMPs prevent rejection of allogenic islet grafts, which contain islet cells and are useful for the treatment of diabetes. As such, it would have been prima facie obvious to utilize the method of the conflicting claims for the treatment of diabetes in order to advantageously prevent graft rejection with a reasonable expectation of success. This is a provisional nonstatutory double patenting rejection.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10, 13-23, 26-45, and 50-88 of copending Application No. 16/422,086.
The conflicting claims are drawn to a method of treating diabetes (claim 55), i.e., a disease of the pancreas, using an overlapping patch graft, which supports identical populations of cells, e.g., ELSMCs and BTSCs (claim 76). As such, practice of the conflicting claims encompasses the instant method and vice versa. This is a provisional nonstatutory double patenting rejection.
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,396,537
US 9,272,073
US 2011/0081397
US 2011/0165219
US 2013/0197663
Ayenehdeh et al., Immunol. Letters., 188:21-31 (2017)
Coronel et al., Curr. Op. Biotechnol., 24:900-908 (2013)
Davis et al., Biomater., 33:6691-6697 (2012)
Figliuzzi et al., World J. Stem Cells, 6(2):163-172 (2014)
Utech et al., J. Mater. Sci., 51:271-310 (2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651